DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 September 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 20160100822) and in view of NPL (RF MEMS switch for Reconfigurable RF-Front End…).
Considering claim 1, Kim (Figures 2 + 4 + 7) teaches a method of improving reliability in an ultrasound system comprising a plurality of transducer elements (TA + paragraph 0061) a phase generator connected to a plurality of phase transmission lines (101 + 120 + 130 + paragraph 0069) and a switch matrix comprising a plurality of beamforming switches for switchably connecting various ones of the phase transmission lines to the transducer elements (paragraphs 0082-0083), each of the transducer elements being associated with a set of beamforming switches each connected to a different phase transmission line, wherein some of the beamforming switches are open and some of the beamforming switches are closed in accordance with an initial switch activation pattern (paragraphs 0082-0083), the method comprising: following steps (a) and (b), altering the initial switch activation pattern (paragraphs 0068 + 0088).

RF MEMS switch for Reconfigurable RF-Front end NPL teaches teach reducing the differential voltage between the phases at the phase generator; reducing the differential voltage between the phases at near the beamforming switches (page 1238 shunt protection paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include teach reducing the differential voltage between the phases at the phase generator; reducing the differential voltage between the phases at near the beamforming switches into Kim’s device for the benefit of reducing the differential voltage between signals.
Considering claim 2, Kim in view of RF MEMS switch for Reconfigurable RF-Front end NPL teaches wherein the differential voltage in step (a) is reduced below a first predetermined threshold corresponding to a voltage closer to zero than + 0.5 V (page 1238 shunt protection paragraph).
Considering claim 3, Kim in view of RF MEMS switch for Reconfigurable RF-Front end NPL teaches wherein the differential voltage in step (b) is reduced below a second predetermined threshold corresponding to a voltage closer to zero than + 0.5 V (page 1238 shunt protection paragraph).
Considering claim 4, RF MEMS switch for Reconfigurable RF-Front end NPL teaches comprising a step of pausing after performing steps (a) and (b) and before performing step (c) (page 1238 shunt protection paragraph + obvious).
Considering claim 10, RF MEMS switch For Reconfigurable RF-Front end NPL teaches comprising a step of pausing after performing step (a) and before performing step (b) (page 1238 shunt protection paragraph).
Considering claim 19, Kim teaches in a set of the beamforming switches in which a first beamforming switch is closed and a second beamforming switch is open, step ( c ) comprises closing the second beamforming switch and thereafter opening the first switch (obvious + paragraphs 0061 + 0069).
Allowable Subject Matter
Claims 5-9, 11-18 and 20-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 5, the prior art does not teach wherein the pausing step has duration determined by at least one of an environmental condition or a sonication parameter. 
Furthermore, claims 6-9, which depend upon claim 5, would also be allowable if claim 5 were written in independent and allowable form.
Considering claim 11, the prior art does not teach wherein step (b) is performed by progressively connecting the phase transmission lines together using a plurality of sets of differential switches, each differential switch being associated with at least one of the phase transmission lines.
Furthermore, claims 12-18, which depend upon claim 11, would also be allowable if claim 11 were written in independent and allowable form.
Considering claim 20, the prior art does not teach the method wherein in a set of the beamforming switches in which a first group of beamforming switches is closed and a second group of beamforming switches is open, step (c) comprises closing the second group of beamforming switches and thereafter opening the first group of beamforming switches the beamforming switches in the second group being sequentially closed in a predetermined order.
Furthermore, claims 21-24, which depend upon claim 20, would also be allowable if claim 20 were written in independent and allowable form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BRYAN P GORDON/Primary Examiner, Art Unit 2837